EXHIBIT 10.3(b)

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.

 

Amendment No. 11

 

To the A318/A319 Purchase Agreement

 

Dated as of March 10, 2000

 

between

 

AIRBUS S.A.S.

 

and

 

Frontier Airlines, Inc.

 

This Amendment No. 11 (hereinafter referred to as the ”Amendment”) is entered
into as of October 23, 2007, between AIRBUS S.A.S., organized and existing under
the laws of the Republic of France, having its registered office located at 1,
Rond-Point Maurice Bellonte, 31700 Blagnac, France (hereinafter referred to as
the “Seller”), and Frontier Airlines, Inc., a corporation organized and existing
under the laws of the State of Colorado, United States of America, having its
principal corporate offices located at 7001 Tower Road, Denver, CO 80249-7312
USA (hereinafter referred to as the “Buyer”).

 

WITNESSETH

 

WHEREAS, the Buyer and AVSA, S.A.R.L, (predecessor in interest to the Seller)
entered into an A318/A319 Purchase Agreement, dated as of March 10, 2000,
relating to the sale by the Seller and the purchase by the Buyer of certain
Airbus A318-100 and A319-100 aircraft, which, together with all Exhibits,
Appendixes

 

FFT – A318/A319 – AIRBUS

AM 11

Privileged and Confidential

 

1

--------------------------------------------------------------------------------


 

and Letter Agreements attached thereto and as amended by Amendment No. 1, dated
as of July 17, 2000, Amendment No. 2, dated as of November 6, 2000, Amendment
No. 3, dated as of June 18, 2001, Amendment No. 4, dated as of November 30,
2001,  Amendment No. 5, dated as of March 8, 2002,  Amendment No. 6, dated as of
March 19, 2002, Amendment No. 7, dated as of June 3, 2002, Amendment No. 8 dated
as of August 20, 2003, Amendment No. 9 dated as of February 16, 2006, and
Amendment No. 10 dated as of June 5, 2007, is hereinafter called the
“Agreement.”

 

WHEREAS, the Buyer and the Seller wish to amend the terms of Clause 4 of the
Agreement.

 

WHEREAS, the Buyer and the Seller wish to amend the terms of  Clause 9.1.1 of
the Agreement.

 

WHEREAS, the Buyer and the Seller wish to amend the terms of Clause 15 of the
Agreement and to supplement the Advertising and Promotional Credit Memorandum
previously provided to the Buyer letter Agreement No. 3 to the Agreement.

 


NOW, THEREFORE, IT IS AGREED AS FOLLOWS


 

Capitalized items used herein and not otherwise defined herein will have the
meanings assigned to them in the Agreement. The terms “herein,” “hereof” and
“hereunder” and words of similar import refer to this Amendment.

 

1.             DELIVERY

 

1.1           The parties agree that one (1) Converted A320 Aircraft scheduled
to be delivered in May 2009 will be rescheduled to be delivered in [***] 2009
and three (3) Incremental A320 Aircraft scheduled to be delivered in each of
August 2009, November 2009 and August 2010 will be rescheduled to be delivered
in, respectively, [***]. The four (4) Aircraft rescheduled pursuant to this
Paragraph 1.1 are hereinafter referred to collectively as the “Rescheduled
Aircraft”.

 

All other terms and conditions applicable to these Rescheduled Aircraft will
remain unchanged, except if and to the extent otherwise set forth in this
Amendment.

 

FFT – A318/A319 –  AIRBUS

AM 11

 

Confidential and Privileged

 

2

--------------------------------------------------------------------------------


 

1.2           As a consequence of Paragraph 1.1 above, the delivery schedule set
forth in Clause 9.1.1 of the Agreement is hereby deleted and replaced with the
following schedule applicable to the Aircraft remaining to be delivered:

 

QUOTE

 

Aircraft

 

 

 

 

 

 

No.

 

A/C ID

 

Aircraft Type

 

Delivery

 

 

 

 

 

 

 

29

 

166897

 

Converted A320 Aircraft

 

[***]2008

30

 

166898

 

Converted A320 Aircraft

 

[***]2008

31

 

166899

 

Converted A320 Aircraft

 

[***]2009

32

 

166900

 

Converted A320 Aircraft

 

[***]2009

33

 

217224

 

Incremental A320 Aircraft

 

[***]2009

34

 

217225

 

Incremental A320 Aircraft

 

[***]2010

35

 

217226

 

Incremental A320 Aircraft

 

[***]2010

36

 

217222

 

Incremental A320 Aircraft

 

[***]2010

37

 

217223

 

Incremental A320 Aircraft

 

[***]2010

38

 

217227

 

Incremental A320 Aircraft

 

[***]2011

 

UNQUOTE

 

2.             PRICES

 

The Seller Price Revision Formula in Exhibit 2 to Amendment No. 8 to the
Agreement, as applied to all prices and escalating credits with respect to the
Aircraft No. 31 through 38 in Paragraph 1 above, is [***].

 

3.             PREDELIVERY PAYMENT REFERENCE PRICE

 

Notwithstanding Paragraph 1.1 herein and without prejudice to any other
provisions of the Agreement, the Predelivery Payment Reference Price for the
relevant Rescheduled Aircraft shall be [***].

 

FFT – A318/A319 –  AIRBUS

AM 11

 

Confidential and Privileged

 

3

--------------------------------------------------------------------------------


 

4.             FIELD SERVICES

 

In consideration for the Seller’s agreement to the terms and conditions of this
Amendment, the Buyer agrees to a [***].

 

5.             [***] CREDITS

 

On signature of this Amendment, the Seller will provide to the Buyer a
supplement to the [***]; this supplement will be provided on a one-time,
exceptional basis. This supplement will be [***].

 

Except as provided in the following Paragraph, the [***] will be for the
exclusive use of the Buyer for [***], provided that the [***] will be subject to
the Seller’s consent, which will not be unreasonably withheld. The Buyer will
furnish the Seller with [***].

 

[***] of this [***] will be for the exclusive use of the Seller for [***],
provided that the [***] will be subject to the Buyer’s consent, which will not
be unreasonably withheld.

 

6.             ERRATA

 

Clause 19.1 of the Agreement is hereby amended such that the reference to
‘Clause 7” in each of subclauses i)and(ii) thereof will be a reference to
“Clause 6.”

 

7.             EFFECT OF AMENDMENT

 

7.1           The following events will be conditions precedent to the
effectiveness of this Amendment:  (i) the board of directors of the Buyer will
approve the transaction that is the subject matter of this Amendment no later
than October 25, 2007; and (ii) no later than October 31st, 2007, the Buyer will
[***] in respect of [***] in an amount equal to [***]. No later than one (1)
Working Day after the condition in subparagraph (i) of this Paragraph 6 is met,
the Buyer will deliver written notice to the Seller of such approval.

 

7.2           The provisions of this Amendment will constitute a valid amendment
to the Agreement and the Agreement will be deemed to be amended to the extent
herein provided and, except as specifically amended hereby, will continue in
full force and effect in accordance with its original terms. This Amendment
supersedes any

 

FFT – A318/A319 –  AIRBUS

AM 11

 

Confidential and Privileged

 

4

--------------------------------------------------------------------------------


 

previous understandings, commitments, or representations whatsoever, whether
oral or written, related to the subject matter of this Amendment.

 

7.3           Both parties agree that this Amendment will constitute an
integral, nonseverable part of the Agreement, that the provisions of said
Agreement are hereby incorporated herein by reference, and that this Amendment
will be governed by the provisions of the Agreement, except that if the
Agreement and this Amendment have specific provisions that are inconsistent, the
specific provisions contained in this Amendment will govern.

 

8.             CONFIDENTIALITY

 

Without limiting the generality of Paragraph 3 with respect to the applicability
to this Amendment of all terms and conditions of the Agreement, to the extent
such terms and conditions are not inconsistent herewith, the parties hereby
acknowledge and agree that this Amendment is subject to the confidentiality
provisions set forth in Clause 22.5 of the Agreement.

 

9.             COUNTERPARTS

 

This Amendment may be signed by the parties hereto in counterparts, which when
signed and delivered will each be an original and together constitute but one
and the same instrument.

 

FFT – A318/A319 –  AIRBUS

AM 11

 

Confidential and Privileged

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers or agents on the dates written below.

 

 

 

AIRBUS S.A.S.

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

Date:

 

 

 

 

Frontier Airlines, Inc.

 

 

By:

 

 

 

 

Its:

 

 

 

 

Date:

 

 

 

FFT – A318/A319 –  AIRBUS

AM 11

 

Confidential and Privileged

 

6

--------------------------------------------------------------------------------